


EXHIBIT 10.10


EMPLOYMENT AGREEMENT
    


THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into this 29th
day of December, 2014, by and between RBC Life Sciences, Inc. (“Employer”),
located at 2301 Crown Court, Irving, Texas 75038, and Douglas R. Wheeler
(“Employee”), residing at 2703 Shadow Drive West, Arlington, Texas 76006.


W I T N E S S E T H:


WHEREAS, Employer is engaged in, among other businesses, the international
distribution of nutritional supplements and personal care products through the
network marketing distribution model, and the distribution of wound care and
oncology care products; and


WHEREAS, Employer desires to employ Employee, and Employee desires to accept
employment with Employer, on the terms and conditions set forth in this
Agreement;


NOW, THEREFORE, in consideration of the mutual covenants and promises set forth
in this Agreement, Employer and Employee hereby agree as follows:


Section 1.
Effective Date and Purpose. The effective date of this Agreement shall be
January 1, 2015 (the “Effective Date”). This Agreement sets forth the terms and
conditions of Employee’s employment with Employer on and after the Effective
Date during the term hereof.

Section 2. Employment Title and Duties. Employer shall employ Employee in the
capacity of Vice President - Operations. In this capacity, Employee shall have
the responsibility to perform all duties that are customarily performed by one
holding that position in other, same, or similar businesses or enterprises as
that engaged in by Employer.  Employee accepts this employment, subject to the
general supervision and pursuant to the orders and direction of Employer’s Chief
Executive Officer (the “CEO”). Employee shall also render such other services
and duties, consistent with such capacity, as may be assigned from time to time
by the CEO.
Section 3. Compensation of Employee. Employer shall pay Employee, in full
payment for Employee’s services and covenants under this Agreement, the
following compensation:
(a)
Salary. During his employment pursuant to this Agreement, Employee’s annual base
salary shall be $138,000 payable bi-weekly in equal payments of $5,307.69 in
accordance with Employer’s customary payroll practices. Employee’s annual base
salary may be increased during the term of this Agreement subject to business
conditions and Employee’s performance, as recommended by the CEO to the
Compensation Committee (the “Compensation Committee”) of Employer’s Board of
Directors (the “Board”). The Compensation Committee and the CEO shall review and
make a joint decision in accordance with the Compensation Committee Charter.

(b)
Incentive Bonus. The Compensation Committee will maintain a discretionary annual
cash incentive bonus program each year during the Term. The Compensation
Committee shall determine in its sole discretion whether any annual incentive
bonus will be payable for any year to Employee based on business-related factors
deemed appropriate by the Compensation Committee for a particular year. Any
annual incentive bonus payable to Employee will be paid in a lump sum payment
between January 1 and April 30 of the calendar year immediately following the
calendar year to which the bonus relates pursuant to the terms of the bonus plan
adopted by the Compensation Committee provided that Employee remains
continuously employed by Employer until the date the bonus is paid.

(c)
Health and Welfare Benefits. During his employment, Employee shall be eligible
to participate in the health and welfare benefit plans and programs offered from
time to time by Employer for its similarly situated employees, upon the terms
and subject to conditions of such plans and programs.

Section 4. Best Efforts of Employee. Employee agrees to perform all of the
duties and responsibilities pursuant to the express and implicit terms of this
Agreement to the reasonable satisfaction of Employer. Employee further agrees to
perform such duties and responsibilities faithfully and to the best of his
ability, talent, and experience.
Section 5. Place of Employment. Employee shall render such duties and
responsibilities at 2301 Crown Court, Irving, Texas 75038 and at such other
places as Employer shall in good faith require or as the interest, needs,
business, or opportunity of Employer shall require.
Section 6. Non-Competition with Employer during Employment. Employee shall
devote all his time, attention, knowledge, and skills solely to the business and
interest of Employer, and Employer shall be entitled to all of the benefits and
profits arising from the work of Employee. Employee shall not, during his
employment under this Agreement, perform services for or be interested directly
or indirectly, in any manner, as partner, officer, director, shareholder,
advisor, consultant, employee,




--------------------------------------------------------------------------------




or in any other capacity in any other business similar to Employer’s business,
any allied trade, or any business offering a competing or alternative product or
service. However, nothing contained in this section shall prevent or limit
Employee from continuing to receive the benefits of relationships previously
disclosed and approved by the CEO in writing or investing in the capital stock
or other securities of any corporation whose stock or securities are publicly
owned and traded on any public exchange, nor shall anything contained in this
Section 6. prevent or limit Employee from investing in real estate.
Section 7. Confidentiality and Nondisclosure. Employer shall disclose to
Employee, and Employee acknowledges that in and as a result of his employment by
Employer, he will receive, be making use of, acquiring, and/or adding to,
confidential information of a special and unique nature and value relating to
such matters as Employer’s trade secrets and proprietary and confidential
business information, including but not limited to, its unique business methods
and strategies, processes, product and design development, programs and
programming codes, pricing methods, operating techniques and practices,
operating and production costs, corporate financial information, customer
requirements, customer and supplier information, potential customer lists and
marketing techniques, systems, procedures, manuals, confidential reports, the
equipment and methods used and preferred by its customers and the fees paid by
them, and compilations of information, records, and specifications (all of which
are referred to collectively herein as “Confidential Matters”). Employee further
agrees that if a third party (e.g., vendors, customers and manufacturers)
contracts with Employer, the information obtained or received from a third party
including, but not limited to, its patents, copyrights, proprietary information,
trade secrets, systems, product development, procedures, manuals, and
confidential reports will be treated in the same manner and subject to the same
protection as other Confidential Matters.
Employee acknowledges that Employer does not voluntarily disclose Confidential
Matters, but rather takes precautions to prevent their dissemination except
pursuant to suitable confidentiality safeguards. Employee further acknowledges
that Confidential Matters (i) are secret and not known in Employer’s industry;
(ii) have been and will be entrusted to Employee because Employee is a fiduciary
of Employer; (iii) have been and will be developed by Employer and/or Employee
for and on behalf of Employer through substantial expenditures of time, effort,
and money and are and will be used in Employer’s business; (iv) give Employer an
opportunity to obtain an advantage over competitors who do not know or use the
Confidential Matters; and (v) are of such value and nature as to make it
reasonable and necessary for Employee and Employer to protect and preserve the
confidentiality and secrecy of the Confidential Matters.
Employee acknowledges and agrees that the Confidential Matters are valuable,
special, and unique assets of Employer, the disclosure of which could cause
substantial injury and loss of profits and goodwill to Employer. The
Confidential Matters to be prepared or compiled by Employee and/or Employer or
furnished to Employee prior to or during Employee’s employment with Employer
shall be the sole and exclusive property of Employer. Upon the termination of
Employee’s employment with Employer, all documents and materials related to
Confidential Matters shall be returned to Employer upon termination of
employment, and none shall be retained by Employee, including any copies.
As a condition of employment and continued employment, Employee shall keep
confidential all Confidential Matters that Employee learns or acquires as a
result of his employment with Employer, and shall not at any time, except as
necessary to conduct the business of Employer, directly or indirectly make
known, divulge, use, furnish, or reveal to any person, firm, company,
corporation, or anyone else any of the Confidential Matters or any knowledge or
information with respect thereto, or otherwise use such information for any
purpose whatsoever. Employee shall take all steps necessary to safeguard all
Confidential Matters and to prevent their use, disclosure, or dissemination to
any other person or entity except as necessary to conduct the business of
Employer.
If Employee is subpoenaed, served with any legal process or notice, or otherwise
requested to produce or divulge, directly or indirectly, any Confidential
Matters by any entity, agency, or person in any formal or informal proceeding,
including, but not limited to, any interview, deposition, administrative or
judicial hearing, and/or trial, upon Employee’s receipt of such subpoena,
process, notice, or request, Employee shall immediately notify and deliver a
copy of the subpoena, process, notice, or request to the Board. Employee further
irrevocably nominates, constitutes, and appoints Employer (specifically
including any attorney retained by Employer) as Employee’s true and lawful
attorney-in-fact, to act in Employee’s name, place, and stead to do and perform
any act which Employee might perform, including to institute, prosecute, defend,
quash, compromise, settle, arbitrate, release, and dispose of any and all legal,
equitable, or administrative hearings, actions, suits, attachments, subpoenas,
claims, levies, or other proceedings, or otherwise engage in or defend any and
all litigation in connection with or relating to any request to disclose,
directly or indirectly, any Confidential Matters; provided, however, that
Employer shall be under no obligation to act as Employee’s attorney-in-fact and
may decline to do so upon written notice to Employee.
Section 8.
Term. The term of this Agreement (the “Term”) shall be effective for a period of
one (1) year beginning on January 1, 2015 and ending on December 31, 2015.

Section 9. Termination of Employment.
(a)
Termination by Employer for Cause. Employer may immediately terminate the
employment of Employee under this Agreement for Cause (as defined below) at any
time by giving written notice of termination to Employee without prejudice to
any other remedy to which Employer may be entitled either at law, in equity, or
under this





--------------------------------------------------------------------------------




Agreement. In the event Employee’s employment under this Agreement is terminated
for Cause pursuant to this Section 9(a), Employer shall pay to Employee his
monthly base salary up to the date of his termination of employment (the
“Termination Date”) in a single lump sum payment on the first regularly
scheduled payroll date of Employer following the Termination Date and Employee
shall not be entitled to any other compensation or benefits under this
Agreement.
For purposes of this Agreement, “Cause” shall mean, in each case, as reasonably
determined by the Board: (i) indictment for, conviction of, or entry of a
pleading of guilty or no contest by, Employee with respect to a felony or any
lesser crime of which fraud or dishonesty is a material element, (ii) Employee’s
willful and continued failure to perform his duties with Employer, or a failure
to follow the lawful direction of the Board after the Board delivers a written
demand for performance and Employee neglects to cure such a failure to the
reasonable satisfaction of the Board within 15 days after receipt of the demand,
(iii) Employee’s failure to comply with applicable laws with respect to the
execution of Employer’s business operations or his material breach of Sections 6
or 7 of this Agreement, (iv) Employee’s theft, fraud, embezzlement, dishonesty,
or similar conduct which has resulted or is reasonably likely to result in
damage to the business or reputation of Employer or any of its affiliates or
subsidiaries, or (v) Employee’s habitual intoxication or continued abuse of
illegal drugs which interferes with Employee’s ability to perform his assigned
duties and responsibilities.
(b)
Termination by Employee for Good Reason or Termination by Employer Without
Cause. Employee may terminate his employment under this Agreement for “Good
Reason” (as defined below) at any time by giving written notice of termination
to Employer without prejudice to any other remedy to which Employee may be
entitled either at law or in equity under this Agreement, and Employer may
terminate Employee’s employment under this Agreement at any time for any reason
other than Cause by giving written notice of such termination to Employee. In
the event Employee’s employment under this Agreement is terminated by Employee
for Good Reason or by Employer for a reason other than Cause pursuant to this
Section 9(b), Employer shall pay to Employee (i) his monthly base salary up to
the Termination Date plus an amount equal to his accrued, unused vacation and
personal time off (“PTO”), not to exceed 520 hours, paid in a single lump sum
payment on the first regularly scheduled payroll date of Employer following the
Termination Date and (ii) an amount equal to the greater of (A) his monthly base
salary through the last day of the Term or (B) his monthly base salary for a
period of six (6) months as severance pay following the Termination Date,
payable, in each case, for a period of twelve (12) months in substantially equal
payments in accordance with Employer’s normal payroll practices measured from
the Termination Date, but commencing, subject to the payment timing provisions
of Section 10(b), on the 60th day following the Termination Date (the “Payment
Commencement Date”), provided that on or before the Payment Commencement Date,
Employee shall have executed a general release of employment-related claims in a
form reasonably satisfactory to Employer (the “Release”) (the form of such
Release shall be provided to Employee by Employer within five (5) days following
the Termination Date) and the revocation period applicable to the Release shall
have expired; and provided further, that the first payment will include an
amount equal to all payments that would have been made between the Termination
Date and the Payment Commencement Date if the payments had commenced on the
Termination Date. The amounts paid pursuant to this Section 9(b) shall be
reduced by all amounts withheld and deducted pursuant to Section 18. No
benefits, bonuses, PTO, or other forms of compensation, except for the severance
payments and accrued PTO described in this Section 9(b), will be paid to
Employee or accrued for the severance payment period. Payments under this
Section 9(b) shall immediately cease if at any time during which such payments
are being made Employee violates the provisions of Section 7 or Section 11.

For purposes of this Agreement, “Good Reason” shall mean: (i) a material breach
by Employer of this Agreement; or (ii) a material diminution of Employee’s
authority, duties, or responsibilities as in effect immediately after the
Effective Date; provided, however that Employee must provide written notice to
Employer of the condition described in clause (i) or (ii) above, as applicable,
within ninety (90) days of the initial existence of the condition, and Employer
shall have a thirty (30) day period following its receipt of Employee’s notice
during which it may remedy the condition.
(c)
Death of Employee. This Agreement shall be deemed terminated as of the date of
Employee’s death. In the event of Employee’s death, Employer shall pay to
employee’s estate Employee’s monthly base salary up to the Termination Date,
plus an amount equal to Employee’s accrued, unused PTO, not to exceed 520 hours,
paid in a single sum payment on the first regularly scheduled payroll date of
Employer following the Termination Date, and Employee (and Employee’s estate)
shall not be entitled to any other compensation or benefits under this
Agreement. The amounts paid pursuant to this Section 9(c) shall be reduced by
all amounts withheld and deducted pursuant to Section 18.

(d)
Disability of Employee. Should Employee be unable to perform his duties under
this Agreement by reason of Employee’s inability to perform the essential
functions of the position for a period of six (6) months, as determined





--------------------------------------------------------------------------------




by the Board in its sole discretion, Employer shall have the right to terminate
this Agreement upon written notice to Employee. During the six (6) month period
that Employee fails to perform his duties as a result of his inability to
perform the essential functions of the position, Employer will continue to pay
Employee Employee’s monthly base salary based on its customary payroll
practices, reduced by any disability payments received by Employee from a
disability program made available by Employer, and Employee shall be treated as
on a bona fide leave of absence. In the event Employee’s employment under this
Agreement is terminated by reason of Employee’s disability pursuant to this
Section 9(d), Employer shall pay to Employee his monthly base salary up to the
termination Date, plus an amount equal to Employee’s accrued, unused PTO, not to
exceed 520 hours paid in a single sum payment on the first regularly scheduled
payroll date of Employer following the Termination Date, and Employee shall not
be entitled to any other compensation or benefits under this Agreement. The
amounts paid pursuant to this Section 9(d) shall be reduced by all amounts
withheld and deducted pursuant to Section 18.
(e)
Early Termination by Employee. In the event Employee terminates his employment
prior to the end of the Term, other than for Good Reason, death or disability,
Employer shall pay to Employee shall his monthly base salary up to the
Termination Date, plus an amount equal to Employee’s unused, accrued PTO, not to
exceed 520 hours paid in a single sum payment on the first regularly scheduled
payroll date of Employer following the Termination Date, and Employee shall not
be entitled to any other compensation or benefits under this Agreement. The
amounts paid pursuant to this Section 9(e) shall be reduced by all amounts
withheld and deducted pursuant to Section 18.

Section 10. Section 409A.
(a)
Separation from Service. Notwithstanding anything to the contrary in this
Agreement, with respect to any amounts payable to Employee under this Agreement
in connection with a termination of Employee’s employment that would be
considered “non-qualified deferred compensation” under Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), in no event shall a
termination of employment be considered to have occurred under this Agreement
for purposes of the time of payment of such amounts unless such termination
constitutes Employee’s “separation from service” with Employer as such term is
defined in Treasury Regulation Section 1.409A-1(h), and any successor provision
thereto (“Separation from Service”).

(b)
Section 409A Compliance; Payment Delays. Notwithstanding anything contained in
this Agreement to the Contrary, to the maximum extent permitted by applicable
law, the severance payments payable to Employee pursuant to Section 9 shall be
made in reliance upon Treasury Regulation Section 1.409A-1(b)(9)(iii) (relating
to separation pay plans) and/or Treasury Regulation Section 1.409A-1(b)(4)
(relating to short-term deferrals). However, to the extent any such payments are
treated as “non-qualified deferred compensation” subject to Section 409A of the
Code, and if Employee is deemed at the time of his Separation from Service to be
a “specified employee” for purposes of Section 409A(a)(2)(B)(i) of the Code,
then to the extent delayed commencement of any portion of the benefits to which
Employee is entitled under this Agreement is required in order to avoid a
prohibited payment under Section 409A(a)(2)(B)(i) of the Code, such portion of
Employee’s termination benefits shall not be provided to Employee prior to the
earlier of (i) the expiration of the six-month period measured from the date of
Employee’s Separation from Service or (ii) the date of Employee’s death. Upon
the earlier of such dates, all payments deferred pursuant to this Section 10(b)
shall be paid in a lump sum to Employee. The determination of whether Employee
is a “specified employee” for purposes of Section 409A(a)(2)(B)(i) of the Code
as of the time of his Separation from Service shall made by Employer in
accordance with the terms of Section 409A of the Code and applicable guidance
thereunder (including, without limitation, the default provisions Treasury
Regulation Section 1.409A-1(i) and any successor provision thereto).

(c)
Construction and Interpretation; Separate Payments. This Agreement is intended
to be written, administered, interpreted and construed in a manner such that no
payment or benefits provided under the Agreement become subject to (i) the gross
income inclusion set forth within Section 409A(a)(1)(A) of the Code or (ii) the
interest and additional tax set forth within Section 409A(a)(1)(B) of the Code
(collectively, “Section 409A Penalties”), including, where appropriate, the
construction of defined terms to have meanings that would not cause the
imposition of Section 409A Penalties. Notwithstanding the foregoing, no
particular tax result for Employee with respect to any income recognized by
Employee in connection with this Agreement is guaranteed and in no event shall
Employer be required to provide a tax gross-up payment to Employee or otherwise
reimburse Employee with respect to any Section 409A Penalties. For purposes of
Section 409A of the Code (including, without limitation, for purposes of
Treasury Regulation Section 1.409A-2(b)(2)(iii)), each payment that Employee may
be eligible to receive under this Agreement shall be treated as a separate and
distinct payment and shall not collectively be treated as a single payment.

(d)
In-kind Benefits and Reimbursements. Notwithstanding anything to the contrary in
this Agreement or in any Employer policy with respect to such payments, in-kind
benefits and reimbursements provided under this Agreement during any tax year of
Employee shall not affect in-kind benefits or reimbursements to be provided in
any other tax year of Employee and are not subject to liquidation or exchange
for another benefit.





--------------------------------------------------------------------------------




Notwithstanding anything to the contrary in this Agreement, reimbursement
requests must be timely submitted by Employee and, if timely submitted,
reimbursement payments shall be made to Employee as soon as administratively
practicable following such submission in accordance with Employer’s policies
regarding reimbursements, but in no event later than the last day of Employee’s
taxable year following the taxable year in which the expense was incurred. This
Section shall only apply to in-kind benefits and reimbursements that would
result in taxable compensation income to Employee.
Section 11. Post Employment Non-Compete. As a material inducement for receiving
the trade secrets and confidential and proprietary information described in
Section 7 and other good and valuable consideration, Employee agrees that during
the term of his employment and for a period of twelve (12) months after the
termination of Employee’s employment with Employer, for whatever reason:
(a)
Employee shall not, directly or indirectly, without written approval of the CEO,
solicit or induce, or attempt to solicit or induce, any employee of Employer or
other person providing services to Employer to alter, leave or cease his
employment or other service relationship with Employer, for any reason
whatsoever;

(b)
In an executive, financial, sales, or operational capacity, Employee shall not,
directly or indirectly, without written approval of the CEO, accept employment
from or provide competitive services or assistance to any current customer of
Employer with whom Employee has had any contact during his employment with
Employer; and

(c)
Employee shall not solicit or attempt to solicit Employer’s current customers
(defined as all customers of Employer within the 12 months preceding Employee’s
termination of employment) with respect to which Employee had confidential
information or with whom Employee had any contact during his employment with
Employer to purchase services or products that are competitive with those
marketed, offered for sale and/or under any stage of development by Employer as
of the date of Employee’s termination of employment with Employer.

Notwithstanding the foregoing provisions, Employer shall not unreasonably
restrict Employee’s ability to serve on boards of directors of other companies.


Section 12.
Indemnity. Employer shall indemnify Employee and hold Employee harmless for any
acts or decisions made by Employee in good faith and that were reasonably
believed to be in the best interest of Employer while performing services for
Employer. Employer will use its reasonable best efforts to maintain Director and
Officer insurance coverage in the amount of not less than $1,000,000 for
Employee under an insurance policy covering the officers and directors of
Employer against lawsuits. Employer shall pay all reasonable expenses, including
attorney’s fees, actually and necessarily incurred by Employee in connection
with any appeal thereon, including the cost of court settlements.
Notwithstanding the preceding sentence, (i) the obligations of Employer shall be
subject to the condition that the Board shall not have determined based on
advice from its legal counsel that Employee would not be permitted to be
indemnified under applicable law, and (ii) the obligation of Employer to make an
expense or fee advance pursuant to this Section 12 shall be subject to the
condition that, if, when and to the extent that the Board determines that
Employee would not be permitted to be so indemnified under applicable law,
Employer shall be entitled to be reimbursed by Employee (who hereby agrees to
reimburse Employer) for all such amounts theretofore paid (it being understood
and agreed that the foregoing agreement by Employee shall be deemed to satisfy
any requirement that Employee provide Employer with an undertaking to repay any
advancement of fees or expenses if it is ultimately determined that Employee is
not entitled to indemnification under applicable law); provided, however, that
if Employee has commenced or thereafter commences legal proceedings in a court
of competent jurisdiction to secure a determination that Employee should be
indemnified under applicable law, any determination made by the Board that
Employee would not be permitted to be indemnified under applicable law shall not
be binding and Employee shall not be required to reimburse Employer for any
expense advance until a final judicial determination is made with respect
thereto (as to which all rights of appeal therefrom have been exhausted or have
lapsed). This undertaking by Employee to repay such expense advance shall be
unsecured and interest-free.

Section 13. Effect of Partial Invalidity. The invalidity of any portion of this
Agreement shall not affect the validity of any other provision. In the event
that any provision of this Agreement is held to be invalid, the parties agree
that the remaining provisions shall remain in full force and effect.
Section 14. Entire Agreement. This Agreement contains the complete agreement
between the parties and shall supersede all other agreements, either oral or
written, between the parties, including, without limitation, the Prior
Agreement. The parties stipulate that neither of them has made any
representations except as are specifically set forth in this Agreement, and each
of the parties acknowledges that they have relied on their own judgment in
entering into this Agreement.
Section 15. Successors and Assigns; Survival of Rights and Obligations.
(a)
Binding Agreement; Employee’s Personal Agreement. This Agreement shall be
binding upon and inure to the benefit of Employee and Employee’s heirs and legal
representatives and Employer and its successors and assigns. Employee’s rights
and obligations under this Agreement are personal and may not be assigned or
transferred in whole or in part by Employee (except that his rights may be
transferred upon his death by will, trust, or the laws of intestacy).





--------------------------------------------------------------------------------




(b)
Employer’s Successor. Employer will require any successor to all or
substantially all of the business and assets of Employer (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to expressly assume
and agree to perform this Agreement in the same manner and to the same extent
that Employer would be required to perform it if no such succession had taken
place; except that no such assumption and agreement will be required if the
successor is bound by operation of law to perform this Agreement. In this
Agreement, “Employer” shall include any successor to Employer’s business and
assets that assumes and agrees to perform this Agreement (either by agreement or
by operation of law).

(c)
Survival. The respective rights and obligations of Employer and Employee under
this Agreement (including Sections 7, 9, 10, 11, 12, 15 and 17) shall survive
the expiration or termination of the Term to the extent necessary to give full
effect to those rights and obligations.

Section 16. Notices. All notices, requests, demands, and other communications
shall be in writing and shall be given by registered or certified mail, postage
prepaid, to the addresses shown on the first page of this Agreement, or to such
subsequent addresses as the parties shall so designate in writing.
Section 17. Dispute Resolution.
(a)
Arbitration. The exclusive remedy or method of resolving all disputes or
questions arising out of or relating to this Agreement (including its expiration
or termination) or the expiration or termination of Employee’s employment
hereunder (“Disputes”) shall be arbitration held in Dallas, Texas. Nevertheless,
although disputes or questions arising out of or relating to Sections 6, 7 and
11 shall be subject to arbitration, Employer shall not be precluded from also
seeking and obtaining injunctive relief from any court of proper jurisdiction to
enforce or protect its rights under Sections 6, 7 and 11. Any arbitration may be
requested or initiated by a party to the Dispute by written notice to the other
party or parties to the Dispute specifying the subject of the requested
arbitration and preparing the name of an arbitrator (“Arbitration Notice”).

(b)
Arbitrators. Arbitration shall be before a single arbitrator agreed upon by
Employer and Employee (collectively, the “Parties”). If the Parties are unable
to agree upon the selection of an arbitrator, then the Parties shall request
that the American Arbitration Association in Dallas, Texas appoint an
arbitrator.

(c)
Award and Costs. The arbitration proceeding shall be conducted in accordance
with the Commercial Arbitration Rules of the American Arbitration Association.
The costs of arbitration (exclusive of the expense of a party to the Dispute in
obtaining and presenting evidence and attending the arbitration and of the fees
and expenses of legal counsel to a party to the dispute, all of which shall be
borne by that party to the Dispute) shall be borne by Employer if Employee
receives substantially the relief sought by him in the arbitration, whether by
settlement, award, or judgment; otherwise, the costs shall be borne one-half by
Employer and one-half by Employee. The arbitration determination or award shall
be final and conclusive on the parties to the Dispute, and judgment upon such
award may be entered and enforced in any court of competent jurisdiction.

Section 18. Tax Withholding. Employer shall be entitled to deduct and withhold
from payments made under this Agreement all amounts required to satisfy its
withholding obligations with respect to income, employment and any other
applicable taxes.
Section 19. Limitation on Payments. Notwithstanding anything in this Agreement
to the contrary, if the total of the payments and benefits under this Agreement,
together with any other payments or benefits received by Employee from Employer,
will be an amount that would cause them to be a “parachute payment” within the
meaning of Section 280G(b)(2)(A) of the Code (the “Parachute Payment Amount”),
then such payments under this Agreement shall be reduced so that the total
amount thereof is $1 less than the Parachute Payment Amount.
Section 20. Attorney’s Fees. If any arbitration proceeding or any action for
injunctive or declaratory relief is brought to enforce or interpret the
provisions of this Agreement, attorney’s fees shall be borne by Employer if
Employee is the prevailing party (or receives substantially the relief sought by
Employee), otherwise each party will be responsible for its own attorney’s fees.
Section 21. Additional Obligations. During and after the Term, Employee shall,
upon reasonable notice from Employer, furnish Employer with such information as
may be in Employee’s possession, and cooperate with Employer as may reasonably
be requested by Employer, in connection with any legal or governmental
proceedings in which Employer or any of its affiliates is or may become a party.
Employer shall reimburse Employee for his reasonable expenses in fulfilling his
obligations under this Section 21 promptly, but in no event later than the last
day of the calendar year following the calendar year in which Employee incurs
the expense.
Section 22. Amendment. Any modification, amendment or change of this Agreement
will be effective only if it is in a writing signed by both parties.
Section 23. Governing Law; Interpretation. This Agreement, and all transactions
contemplated by this Agreement, shall be governed by, construed, and enforced in
accordance with the laws of the State of Texas. This Agreement shall be
construed and interpreted by the Board and such determination shall be final,
binding and conclusive on all parties.
Section 24. Interpretive Matters. Whenever required by the context, pronouns and
any variation thereof shall be deemed to refer to the masculine, feminine, or
neuter, and the singular shall include the plural, and vice versa. The terms
“include” and “including” do not denote or imply any limitation. The captions
and headings used in this Agreement are inserted for convenience of the parties
and shall not be deemed a part of this Agreement for construction or
interpretation purposes.




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Agreement on this 29th day of
December, 2014.






EMPLOYEE:                        EMPLOYER:


RBC LIFE SCIENCES, INC.




/s/ Douglas R. Wheeler                    By: /s/ Steven E. Brown
Douglas R. Wheeler                      Steven E. Brown
President






